DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.1.    Applicant's Amendment to Claims, Abstract and Response to Election Requirement filed on February 2, 2022 is/are acknowledged. 
2.2.	Claim 6 has been canceled. Newly added Claim 13 is directed to Method of preparing a non-covalently cross-linked polymer system in extruder. Therefore, Claim 13 will be added to elected invention of Group (I). Claim 1 has been amended by incorporation of the limitations of canceled Claim 6.  Claims 2 and 3 have been amended by specifying that " the melt contains 0.5 wt.% or less of a solvent " or " organic solvent". 
2.3.	Support for amendments to Claims 1-3 and 13 have been found in previously filed claims and in Applicant's Specification. Therefore, no New Matter has been added with instant Amendment.
2.4.	Abstract filed on February 2, 2022 is acknowledged and accepted.
Election/Restriction
3.1.	Applicant’s election without traverse of Group (I), claims 1-5, 7- 9 and 13, drawn to Method of preparing non-covalently crosslinked polymer system and election of Single disclosed Specie as a Method of preparing non-covalently crosslinked polymer system wherein  poly[(L-lactide)-co-(e-caprolactone)] is copolymer and poly(D-lactide) as stereocomplex forming agent in the reply filed on February 2, 2022 are acknowledged. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because Claims 13 recites:   " The method of claim any one of claim 4, wherein the melt is prepared in an
extruder".  Therefore, scope of Claim 13 is unclear and for this reason, indefinite. 
	For examination on the merits, it would be construed that Claim 13 is depending on Claim 4. Appropriate correction is required.

Claim Rejections - 35 USC § 102/ 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-9 and 13 are rejected under 35 U.S.C. 102 (a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Thatcher et al ( US 9,173,973)  as evidenced by Fernández et al " Synthesis, structure and properties of poly(L-lactide-co-ε-caprolactone) statistical copolymers".
5.1.	Regarding Claims 1-5,7-9 and 13 Thatcher disclosed Method for preparing articles, which comprises extruder melt blending, without presence of any solvents, of  at least two polymers or copolymers  in order to form thermoplastic composition, wherein polymer composition comprises Stereo complex ( see col.9, ln.28-31;  col.5, ln 65-68).   Regarding method of production of this blend, Thatcher disclosed that ( see claim 1, col.16): " blending a polymer composition comprising a crystallizable  bioabsorbable polymer composition, wherein the crystallizable bioabsorbable polymer composition comprises a base polymer comprising a poly(L-lactide) moiety and/or poly(D-lactide) moiety, and/or poly L-lactide- co-PEG moiety, and/or poly D-lactide-co-PEG moiety, linked with a modifying copolymer thereof comprising poly(L-lactide-co-Tri-methylene-carbonate) and/or poly(D-lactide-co-Tri-methylene-carbonate) and/or poly(L-lactide-co-e-caprolactone) and/or poly (D-lactide-co-e-caprolactone) in the form of block
copolymers or as blocky random copolymers; wherein the chirality of the polylactide segments of the modifying copolymer are opposite to the chirality of the polylactide
segments of the base polymer; and (b) molding or extruding said polymer composition to produce a tube, wherein the polymer composition forms a lactide racemate stereo complex crystal structure between the base polymer and the modifying polymer" and specifically disclosed (see col.13, ln.28-36: " Further disclosed herein is a method for making a bioabsorbable medical device of the present invention comprising:
blending a crystallizable composition comprising a base polymer of poly L-lactide or poly D-lactide linked with modifying copolymers comprising ... poly L ( or D)-lactide-co-e-caprolactone in the form of block copolymers or as blocky random copolymers wherein the lactide chain length is sufficiently  long enough to allow cross-moiety crystallization".
5.2.	Therefore, Thatcher met all compositional and process limitations of Applicant's claims 1-5,7-9 and 13, but silent with respect to dyad ratio of L-L (lactide to lactide) and L-CL (lactide to caprolactone) as required by Applicant's claim 1.
However, because Thatcher also specifically stated that (see col. 6, ln. 55-60): " Cross moiety crystallization of compositions with copolymers ears to be limited to copolymer with monomer molar ratios ranging from about 90: 10 through 50:50. In fact, at a molar ratio of 50: 50, the polymer moieties sterically impeded crystallization whereas the greater ratios are much more suit able for cross moiety crystallization", than it is clear that random copolyester of Lactide with Caprolactone used by Thatcher should have monomer ratio of L to CPL less than 50:50 and preferably 90 to 10 in order to increased cross moiety crystallization or other words formation of stereocomplex. 
5.3.	However, it is well known that random copolymers of lactide with CPL at this molar ratios of monomers, for example 90:10, will have dyad ratio of L-L to L-CPL in range as claimed by Applicant. Evidenced can be found in Data provided by Fernandes (reference attached) - (see Table 2), wherein PLCL 90:10 has average dyad molar fraction of LA-LA about 0.88 and average molar fraction of LA-GL of about 0.05 – this satisfied requirement of Applicant's Claim 1. In addition, note that for other PLCL random copolymers with portion of CL up to 30 mol% this ratio is also more than 2.5. 
5.4.	Therefore, it is clear that   Thatcher anticipated Applicant's claimed subject matter as claimed by Applicant in Claims 1-5,7-9 and 13.
5.5.	 Alternatively, it would be expected that because Thatcher disclosed and teach substantially same method of blending same random copolymer of (L-lactide with CPL) and polymers (D-Lactide) as claimed by Applicant and because this blend comprises same stereo complex, than random copolymers of L- Lactide with CPL would have same dyad ratio as claimed by Applicant in Claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901. The examiner can normally be reached 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-SIU ( Walter) Choi can be reached on (571) 272 1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY MESH/Examiner, Art Unit 1763                                                                                                                                                                                                        

/FRANCES TISCHLER/Primary Examiner, Art Unit 1765